F I L E D
                                                   United States Court of Appeals
                                                           Tenth Circuit
                                    PUBLISH
                                                        February 7, 2007
                   UNITED STATES CO URT O F APPEALS   Elisabeth A. Shumaker
                                                          Clerk of Court
                               TENTH CIRCUIT


US FAX LAW CENTER, IN C., a
Colorado corporation,


      Plaintiff - Appellant,
                                               No. 05-1325
v.

IHIRE, INC., n/k/a Value Asset
Leasing, Inc., a M aryland
corporation; IHIRE, LLC, a D elaw are
limited liability company; DAVID
M ACFADYEN, individually and in
his official capacity as President and
CEO of iHire, n/k/a Value Asset
Leasing, Inc.; DO NA LD
M ACFADYEN, individually and in
his official capacity as a Director of
iHire, n/k/a/ Value Asset Leasing,
Inc.; JA SO N MA C FA D Y EN ,
individually and in his official
capacity as a Director of iHire, n/k/a
Value Asset Leasing, Inc.; M ELVIN
C OU RSEY , individually; M EG AN
COURSEY, individually; R. J.
FRIEDLANDER, individually;
M ACK FRIEDLAND ER,
individually; KATIE
FRIEDLANDER, individually;
LAURIE BRYAN, individually;
ALANA CRAFT-D ENTON,
individually; ER IC HA RTM A N ,
individually; DAW N BAIR,
individually; RICH AR D M CINY RE,
individually; BERNARD
H O FFM A N , individually; LO M A
HOFFM AN, individually; M ALORY
FA CTO R, individually; ER IC VON
HIPPEL, individually; GR EG
W ILLIAM S, individually; SHAW N
PA RK ER , individually; R ON
G O LD BER G, individually; JO H N
ESTEP, individually; BUTCH
FISH ER, individually; JA N IN E
RATHBURN, individually,

            Defendants - Appellees.


CONSUM ER CRUSADE, IN C., a
Colorado corporation,

            Plaintiff - Appellant,

v.                                           No. 05-1441

SU N BELT C OM M U N IC ATIO NS
AND M ARKETING, LLC, a Nevada
limited liability company; LARA L.
HORNE-ALBRECHT, its officers
and directors,

            Defendants - Appellees.


CONSUM ER CRUSADE, IN C., a
Colorado corporation,

            Plaintiff - Appellant,

v.                                           No. 05-1447

SCIEN TIFIC R ESEA RC H GRO UP,
IN C., a Florida corporation; B RIAN
M CCLINTOCK, its officer(s) and
director(s),

                                       -2-
            Defendants - Appellees.


CONSUM ER CRUSADE, IN C., a
Colorado corporation,

            Plaintiff - Appellant,
                                            No. 05-1465
v.

AVALONA COM M UNICATIO NS, a
Florida corporation, doing business
as Stockreporters.com,; PETER
EM M ANUEL, its officers and
directors,

            Defendants - Appellees.


CONSUM ER CRUSADE, IN C., a
Colorado corporation,

            Plaintiff - Appellant,

v.                                          No. 05-1521

LIV E LEADS CORPORATIO N, a
California corporation; JUSTIN
SNYDER, its Officer and Director,

            Defendants - Appellees.




CONSUM ER CRUSADE, IN C., a
Colorado corporation,
                                            No. 05-1523
            Plaintiff - Appellant,

v.

                                      -3-
IHIRE, LLC, a Delaware limited
liability company; DAVID
M ACFA DYEN, its officer(s) and
Director(s),

            Defendants - Appellees.




        A PPE AL FR OM T HE UNITED STATES DISTRICT COURT
                  FOR T HE DISTRICT OF COLORADO
  (04-B-344(CBS), 05-CV-322-LTB, 05-CV-220(PSF/CBS), 05-CV-237-LTB
                      05-B-219, 05-CV-00210 LTB)


Andrew L. Quiat, General Counsel, U.S. Fax Law Center, Inc., Centennial,
Colorado, (Frank J. Ball and Stephen S. Allen, Law Offices of Frank J. Ball,
Greenwood Village, Colorado, with him on the briefs), for Plaintiff - Appellant
U.S. Fax Law Center, Inc.

Agim M . Demirali, The Demirali Law Firm, P.C., Denver, Colorado, for Plaintiff
- Appellant Consumer Crusade, Inc.

Brandee L. Caswell, (Natalie M . Hanlon-Leh and Jennifer T.K. Harrison, on the
briefs), Faegre & Benson, L.L.P., Denver, Colorado, for Defendants - Appellees
IH IRE, LLC, David M acFadyen and Lara L. Horne-Albrecht.

Douglas A. Turner, Golden, Colorado, for Defendant - Appellee Avalona
Communications and Peter Emmanuel.


Before, K ELLY, M cK AY, and BR ISC OE, Circuit Judges.


KELLY, Circuit Judge.




                                       -4-
      Plaintiff-Appellant US Fax Law Center, Inc. and Plaintiff-Appellant

Consumer Crusade, Inc. (collectively “Plaintiffs”) filed six separate lawsuits in

federal district court seeking damages for unsolicited faxes under the Telephone

Consumer Protection Act (TCPA). In different orders issued by different judges,

all six suits were dismissed based on lack of jurisdiction, lack of standing, or

both. The Plaintiffs now challenge the underlying judgments, asserting that there

is diversity jurisdiction over the TCPA claims and that they have representational

standing. W e consolidated the cases for oral argument and now resolve them in

this opinion. Our jurisdiction arises under 28 U.S.C. § 1291, and we affirm the

various judgments of dismissal based on the Plaintiffs’ lack of standing while

rejecting the rationale that diversity jurisdiction is unavailable for these claims.



                                     Background

      Plaintiffs aggregate claims from individuals and businesses that receive

junk faxes in violation of 47 U.S.C. § 227(b)(1)(C), a subsection of the TCPA.

They take assignments of claimants’ rights under the TCPA and pursue those

claims in federal and state court. In these federal cases, Plaintiffs allege that the

various D efendants-A ppellees violated the TCPA by knowingly and willfully

sending unsolicited advertisements by fax to the assignors, who are Colorado

residents. Plaintiffs seek a $500 statutory award for each unsolicited fax, along




                                          -5-
with a $1500 statutory award for each fax sent knowingly and willfully. See id. §

227(b)(3). 1

       As previously stated, we consider six judgments on appeal. All six are

based on orders containing similar rationales. In the first order dismissing one of

the suits, US Fax Law Center, Inc. v. iHire, Inc., 362 F. Supp. 2d 1248 (D. Colo.

2005), the district court determined that US Fax Law Center lacked

representational standing to assert TCPA claims because such claims are

unassignable under Colorado law. Id. at 1253. Specifically, the court held that

the claims are unassignable because they are “personal-injury privacy claims” and

penal in nature. Id. at 1252-53. In another order dismissing one of the suits,

C onsum er C rusade, Inc. v. Fairon & Associates., Inc., 379 F. Supp. 2d 1132 (D .

Colo. 2005), the district court found it lacked diversity jurisdiction over TCPA

claims. Id. at 1136-37. The other orders of dismissal rely on the grounds

enumerated in these first two orders.




       1
         The complaints are unclear as to whether Plaintiffs request both the $500
and $1500 award for each fax. However, the language of § 227(b)(3) states that
the district court may “increase the amount of the award” from $500 to $1500 if a
fax was sent “willfully or knowingly.” This suggests the awards cannot be
cumulative.

                                         -6-
                                      Discussion

I.    Diversity Jurisdiction 2

      W e review a dismissal for lack of subject-matter jurisdiction de novo.

Johnson v. Rodriguez, 226 F.3d 1103, 1107 (10th Cir. 2000). In Fairon, the

district court below held that it lacked subject matter jurisdiction over the TCPA

claims because six federal circuit courts have concluded, based on § 227(b)(3) of

the TCPA , that Congress intended to preclude federal question jurisdiction over

TCPA claims. 3 379 F. Supp. 2d at 1133. The district court extended the

reasoning from the federal question cases to find that Congress also intended to

preclude diversity jurisdiction. Id. at 1136-38.

      Section 227(b)(3) states:

      A person or entity may, if otherwise permitted by the laws or rules of
      court of a State, bring in an appropriate state court of that State–

      (A) an action based on violation of this subsection or the regulations
      prescribed under this subsection to enjoin such violation,




      2
          At oral argument and in their briefs, the parties agree that the district
court erred in finding it lacked diversity jurisdiction. Nevertheless, we must
continually examine “both [our] own jurisdiction and the jurisdiction of the
district court.” Franklin Sav. Corp. v. United States, 385 F.3d 1279, 1286 n.6
(10th Cir. 2004).
      3
         Plaintiffs do not assert federal question jurisdiction in their complaints or
on appeal. Because w e find diversity jurisdiction proper, we need not address
whether federal question jurisdiction is an alternate ground for subject matter
jurisdiction.

                                          -7-
      (B) an action to recover for actual monetary loss from such a
      violation, or to receive $500 in damages for each such violation,
      whichever is greater, or

      (C) both such actions.

      If the court finds that the defendant willfully or knowingly violated
      this subsection or the regulations prescribed under this subsection,
      the court may, in its discretion, increase the amount of the award to
      an amount equal to not more than 3 times the amount available under
      subparagraph (B) of this paragraph.

47 U.S.C. § 227(b)(3).

      Absent precedent from this circuit, the Fairon court relied on the federal

question cases to conclude “that the exclusive forum for enforcement [of the

TCPA] is the state courts [and] original jurisdiction in a federal court would

appear to be precluded.” 4 Id. at 1136 (emphasis added). Specifically, the court

gave five reasons why the TCPA divests federal courts of diversity jurisdiction.

First, it noted the “exclusive references to the state courts as the forums for

adjudicating private TCPA actions [in §§ 227(b)(3) and (c)].” Id. at 1137.

Second, it noted the “complete deference given to ‘the laws or rules of court of a

State’ for bringing ‘in an appropriate court of that State’ a private TCPA action.”

Id. Third, it pointed to explicit recognition in congressional findings that




      4
         The court also relied on Gottlieb v. Carnival Corp., 367 F. Supp. 2d 301
(E.D.N.Y. 2005), which applied the TCPA federal question cases in holding that
there is no diversity jurisdiction over TCPA claims. After Fairon was decided,
the Second Circuit reversed Gottlieb. See Gottlieb v. Carnival Corp., 436 F.3d
335 (2d Cir. 2006).

                                         -8-
“telemarketers can evade state prohibitions through interstate operations without

recognizing a federal forum for obtaining private relief in such circumstances . . .

.” Id. (citation omitted). Fourth, it pointed to the TCPA ’s “exclusive grant of

federal jurisdiction accorded parens patriae cases brought by a state [under §

227(f)(2)].” Id. M oreover, the court noted, Congress could have clarified the

TCPA in its 2003 amendments to explicitly confer diversity jurisdiction,

rectifying the holdings of the federal question cases which suggested that TCPA

claims could be brought only in state court. Id. These facts, said the court, “lead

to the conclusion that federal diversity jurisdiction was not extended to private

claims by such legislation.” Id.

      The district court decided Fairon on July 28, 2005. Since that time, two

circuit courts have addressed whether federal courts have jurisdiction over TCPA

claims based on diversity. See Gottlieb v. Carnival Corp., 436 F.3d 335 (2d Cir.

2006); Brill v. Countrywide Home Loans, Inc., 427 F.3d 446 (7th Cir. 2005).

Prior to Gottlieb and Brill, the six circuit cases relied upon by the Fairon court all

involved TCPA claims based on federal question jurisdiction. See M urphey v.

Lanier, 204 F.3d 911 (9th Cir. 2000); Foxhall Realty Law Offices, Inc. v.

Telecomm. Premium Servs., 156 F.3d 432 (2d Cir. 1998); ErieNet, Inc. v.

Velocity Net, Inc., 156 F.3d 513 (3d Cir. 1998); Nicholson v. Hooters of Augusta,

Inc., 136 F.3d 1287 (11th Cir. 1998); Int’l Science & Tech. Inst., Inc. v. Inacom




                                          -9-
Commc’ns, Inc., 106 F.3d 1146 (4th Cir. 1997); Chair King, Inc. v. Houston

Cellular Corp., 131 F.3d 507 (5th Cir. 1997).

      Gottlieb and Brill rejected extension of the reasoning from the TCPA

federal question cases to TCPA diversity cases. Both Gottlieb and Brill held that

plaintiffs can prosecute TCPA claims in federal court based on diversity, despite

the unanimous circuit decisions holding that no such suit may be maintained

based on federal question jurisdiction. See Gottlieb, 436 F.3d at 339

(“Congress’s failure to provide explicitly for concurrent jurisdiction in

§ 227(b)(3) has no bearing on its intent with respect to diversity jurisdiction.”);

Brill, 427 F.3d at 450-52 (rejecting the reasoning of the six circuits and holding

that TCPA suits can be brought under either federal question jurisdiction or under

the minimal diversity requirements of the Class Action Fairness Act). A number

of district court cases also conclude that TCPA claims may be brought under

diversity jurisdiction. See Klein v. Vision Lab Telecomm. Inc., 399 F. Supp. 2d

528, 533 (S.D.N.Y. 2005) (collecting and analyzing TCPA diversity cases).

      Diversity jurisdiction is based on a grant of jurisdictional authority from

Congress. Neirbo Co. v. Bethlehem Shipbuilding Corp., 308 U.S. 165, 167

(1939). Furthermore, it constitutes an independent basis for jurisdiction,

regardless of whether the underlying claim is federal in nature. See 28 U.S.C.

§ 1332(a)(1) (conferring jurisdiction based only on complete diversity of the

parties and a minimum amount in controversy). Thus, where some other basis for

                                         -10-
federal jurisdiction is proscribed, diversity jurisdiction may still exist. See

Horton v. Liberty M ut. Ins. Co., 367 U.S. 348, 352 (1961) (noting that

eliminating removal jurisdiction does not preclude diversity jurisdiction).

Accordingly, absent an explicit indication that Congress intended to create an

exception to diversity jurisdiction, one may not be created by implication.

Ankenbrandt v. Richards, 504 U.S. 689, 700 (1992). This is different from

general federal question jurisdiction, which gives district courts original

jurisdiction unless a specific statute places jurisdiction elsewhere. Inacom

Commc’n, 106 F.3d at 1154.

      As the Second Circuit noted in Gottlieb, “[n]othing in § 227(b)(3), or in

any other provision of the statute, expressly divests federal courts of diversity

jurisdiction over private actions under the TCPA.” Gottlieb, 426 F.3d at 338.

This fact alone is probably sufficient to demonstrate the presence of diversity

jurisdiction because “[diversity jurisdiction] is an independent grant of federal

jurisdiction . . . [that] is presumed to exist for all causes of action so long as the

statutory requirements are satisfied.” Id. at 340. Thus, diversity jurisdiction must

“be explicitly abrogated by Congress,” id., unless the diversity jurisdiction statute

and the TCPA are “irreconcilable,” see Colo. River W ater Conserv. Dist. v.

United States, 424 U.S. 800, 808 (1976).

      The diversity statute and the TCPA are not irreconcilable. In fact,

eliminating diversity jurisdiction over TCPA claims would produce odd results.

                                           -11-
For example, holding that the TCPA vests exclusive and total jurisdiction in state

courts would “create the anomalous result that state law claims based on unlawful

telephone calls could be brought in federal court, while federal TCPA claims

based on those same calls could be heard only in state court.” Kinder v. Citibank,

No. 99-CV-2500, 2000 W L 1409762, at *4 (S.D. Cal. Sept. 14, 2000) (noting that

this undermines the objective of supplemental jurisdiction).

      M oreover, Congress’s apparent purpose in divesting federal courts of

federal question jurisdiction over TCPA claims was that small claims are best

resolved in state courts designed to handle them. Chair King, 131 F.3d at 513

(citing the statement of Senator Hollings). But, this purpose has little force in a

diversity suit, which by definition involves an amount in controversy exceeding

$75,000. Accounting Outsourcing, LLC v. Verizon W ireless Personal Commc’ns.

L.P, 294 F. Supp. 2d 834, 840 (M .D. La. 2003).

      W e agree with the reasoning in Gottlieb and Brill on this point and reject

the contrary conclusion of Fairon. Because there is no express congressional

intent to preempt diversity jurisdiction, and because the diversity jurisdiction

statute and the TCPA are not irreconcilable, the district court erred in finding that

Congress intended to preclude federal diversity jurisdiction over TCPA claims.

II.   The Assignability of TCPA Claims and Standing

      A.     Colorado Law Governs A ssignability




                                         -12-
      As a threshold matter, the district court in iHire determined that Colorado

law governed the assignabilility of claims. iHire, 362 F. Supp. 2d at 1250-51.

Although it was not clear from all the briefs, the parties disputed this conclusion

at oral argument, with the Plaintiffs arguing that federal law should govern

assignability. Because this conclusion is a question of law, we review it de novo.

See Dang v. UNUM Life Ins. Co. of Am., 175 F.3d 1186, 1189 (10th Cir. 1999).

      In this case, the TCPA itself directs that Colorado law govern the matter of

assignability. The statute states: “A person or entity may, if otherwise permitted

by the laws or rules of a court of a State, bring in an appropriate court of that

State [a TCPA claim].” 47 U.S.C. § 227(b)(3) (emphasis added). Thus, Congress

expressly directed that federal courts apply substantive state law to determine

which persons or entities may bring TCPA claims in federal court. This reference

to state law encompasses the matter of assignability and directs that Colorado law

should apply.

      Even without the explicit language in the TCPA directing the use of state

law, Colorado law would inevitably apply under general choice of law principles.

Federal courts sitting in diversity typically apply the substantive law of the forum

state. Clark v. State Farm M ut. Auto. Ins. Co., 433 F.3d 703, 709 (10th Cir.

2005). This is not necessarily the case, however, when diversity jurisdiction is

invoked to pursue a right created by federal law. See, e.g., Bluebird Partners,

L.P. v. First Fidelity Bank, N.A., 85 F.3d 970, 973 (2d Cir. 1996). Instead,

                                          -13-
“when the federal government has an articulable interest in the outcome of a

dispute, federal law governs.” Howard v. Group. Hosp. Serv., 739 F.2d 1508,

1510 (10th Cir. 1984). This means that federal law will apply in diversity suits

when “diverse resolutions of a controversy would frustrate the operations of a

federal program, conflict with a specific national policy, or have some direct

effect on the United States or its treasury.” Id. (internal citations omitted).

      In TCPA cases, the United States is not a party, and we are unaware of any

federal program that could be frustrated. After all, assuming the circuit cases

rejecting federal question jurisdiction for TCPA claims are accurate, the bulk of

TCPA litigation has been shifted to the states where suits are brought by

individuals. Federal courts would hear only those TCPA claims that qualify for

diversity jurisdiction. Thus, federal law should only apply to determine the

enforceability of the assignment if Colorado law on assignment would conflict

with a specific national policy.

      No corresponding national policy is apparent. Congress enacted the TCPA

to “protect the privacy interests of residential telephone subscribers by placing

restrictions on unsolicited, automated telephone calls to the home and to facilitate

interstate commerce by restricting certain uses of [fax] machines and automatic

dialers.” S. Rep. No. 102-178, at 1 (1991). The TCPA never mentions the

assignability of claims, let alone suggests that the free assignability of claims is

an important component of the TCPA. Consequently, allowing state law to

                                          -14-
govern the assignability of TCPA claims does not conflict with any federal

policy. Even if state law prevents assignment of TCPA claims, individuals

harmed by unsolicited telephone calls or faxes are always free to bring suits

themselves. Because this is merely a dispute between private parties, the “rights

and duties of the U nited States” are not implicated. See Bank of A m. Nat’l Trust

& Sav. Ass’n v. Parnell, 352 U.S. 29, 33 (1956). Nor is there any significant

conflict between federal policy and state law. See W allis v. Pan Am. Petroleum

Corp., 384 U.S. 63, 68 (1966). Accordingly, Colorado law would govern the

assignability of TCPA claims under a choice of law analysis as w ell. 5

      B.     The Claims are Not Assignable Under Colorado Law Because They
             Are Personal In N ature

      In iHire, the court determined that TCPA claims “amount to personal-injury

privacy claims,” and are penal in nature, and thus are unassignable under

Colorado law. 363 F. Supp. 2d at 1252-53. Plaintiffs assert that the claims are



      5
         Our conclusion would be the same even if federal law governed the
assignability of claims because the content of federal law would be supplied by
Colorado law. See United States v. Kimbell Foods Inc., 440 U.S. 715, 728
(1979). Under Kimbell, three factors are considered in determining whether state
law should supply the content of federal law or w hether a unique federal rule is
needed. Those factors include: (1) the need for national uniformity, (2) whether
adoption of state law would frustrate a federal objective, and (3) whether adoption
of a federal rule would disrupt commercial relationships under state law. Id. at
728-29. As noted above, there is no pressing need for national uniformity
because most TCPA litigation should arise in state courts. For this same reason,
there is no federal objective to be undermined by incorporation of state law.
Accordingly, there is no reason to supply a differing federal rule, where Colorado
law already regulates the assignability of claims.

                                         -15-
generally assignable under Colorado law, that TCPA claims are compensatory and

not penal, and that they are essentially economic claims as opposed to privacy

claims. W e review the district court’s conclusions of state law de novo. County

of Santa Fe v. Public Serv. Co., 311 F.3d 1031, 1035 (10th Cir. 2002).

      The Colorado Court of Appeals recently addressed the assignability of

TCPA claims in M cKenna v. Oliver, No. 05-CA-0298, 2006 W L 2564636 (Colo.

Ct. App. Sept. 7, 2006). The plaintiff in M cKenna had been assigned several

“unsolicited fax advertisement” claims and sought the same remedies as the

Plaintiffs in this case. Id. at *1. The Colorado court reviewed the decision on

assignability rendered in iHire. The court refused to determine whether the sole

purpose of the TCPA was to protect privacy rights. See id. at *3 (“[W]e need not

address whether the statute may have the dual purpose of preventing privacy

rights and economic harm.”). Instead, the court held that because the plaintiff’s

complaint failed to assert economic harm, the claims were unassignable. Id. 6 The

court held that “an action based upon the receipt of unsolicited faxes by

individuals in violation of the TCPA is not assignable because such an action is in

the nature of a violation of the right to privacy.” Id.




      6
         The plaintiff in M cKenna alleged that unsolicited faxes were sent to the
“Assignors’ home or office facsimile machines.” Complaint at ¶ 2.4, M cKenna v.
Oliver, No. 03-CV-2099, (Colo. Dist. Ct., Boulder Co., Oct. 23, 2003). The
plaintiff sought the statutory award of $500 for each fax, $1500 for each fax sent
willfully or knowingly, and injunctive relief. Id. ¶ 6.0-6.1.

                                         -16-
      W e note that the reasoning in M cKenna has recently been followed by

another panel of the Colorado Court of Appeals. See U.S. Fax Law Center, Inc.

v. M yron, – P.3d –, No. 05-CA-1426, 2006 W L 3094074, at *1 (Colo. Ct. App.

Nov. 2, 2006). Because there is no convincing evidence that the Colorado

Supreme Court would hold otherwise, we elect to follow the decision of the

Colorado Court of A ppeals in M cK enna and find that TCPA claims are

unassignable because they are in the nature of personal-injury, privacy claims.

See M idAmerica Constr. M gmt. Inc. v. M astec N. Am., Inc., 436 F.3d 1257, 1262

(10th Cir. 2006). Because this ground alone is sufficient to defeat the

assignability of TCPA claims, we decline to address the district court’s alternative

holding that TCPA claims are unassignable because they are penal in nature.

      C.     Plaintiff-Appellants Lack Standing

      Because the underlying assignment of TCPA claims was invalid, the

Plaintiff-Appellants lack standing. The “irreducible constitutional minimum” for

standing requires that a plaintiff sustain an “injury in fact.” Lujan v. Defenders

of W ildlife, 504 U.S. 555, 560 (1992). However, “the assignee of a claim has

standing to assert the injury in fact suffered by the assignor.” Vermont Agency of

Natural Res. v. U.S. ex rel Stevens, 529 U.S. 765, 773 (2000). Because it

determined that the underlying assignments were invalid, the iHire court held that

the plaintiff in that case could not assert the injury in fact of the assignors. 362 F.

Supp. 2d at 1253.

                                          -17-
      This conclusion is consistent with the premise of representational standing

discussed in Vermont Agency. If a valid assignment confers standing, an invalid

assignment defeats standing if the assignee has suffered no injury in fact himself.

See, e.g., Texas Life, Accident, Health & Hosp. Serv. Ins. Guar. Ass’n v. Gaylord

Entm’t Co., 105 F.3d 210, 216 (5th Cir. 1997) (noting that if there is “no valid

assignment” there is “no derivative standing”). Here, the Plaintiffs suffered no

injury at all. They received no faxes from Defendants. Thus, there is no

representational standing.

      W e therefore hold that diversity jurisdiction is available for TCPA claims,

but AFFIRM the judgments of dismissal based upon lack of standing. 7




      7
          US Fax Law Center, Inc. v. iHire, No. 05-1325, presents the additional
question of whether plaintiffs have standing to bring assigned claims for
unsolicited faxes under the Colorado Consumer Protection Act (CCPA ). The
district court concluded that CCPA unsolicited fax claims, like TCPA claims, are
unassignable and that US Fax Law Center lacked standing as a result. See U.S.
Fax Law Center, Inc. v. iHire, 374 F. Supp. 2d 924, 929-30 (D. Colo. 2005). W e
affirm the district court’s determination that CCPA claims are unassignable under
Colorado law based on the reasoning in M yron. See 2006 W L 3094074, at *3.

                                        -18-